 

Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Commission. 



 

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is made and entered into as
of the 31 day of May, 2017 (the “Effective Date”) by and between Mustang Bio,
Inc. (f/k/a Mustang Therapeutics, Inc.), a Delaware corporation with a principal
place of business at 2 Gansevoort, 9th Floor, New York, NY 10014 (“Licensee”)
and City of Hope, a California nonprofit public benefit corporation located at
1500 East Duarte Road, Duarte, California 91010 (“City of Hope” or “COH”).
Licensee and COH are each sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

 

WHEREAS:

 

A.           COH operates an academic research and medical center that
encourages the use of its inventions, discoveries and intellectual property for
the benefit of the public, and COH owns or Controls (as defined below) certain
Patent Rights (as defined below) useful in the Field (as defined below);

 

B.           The inventions covered by the Patent Rights were invented by Dr.
Stephen Forman (the “Investigator”) who, as of the Effective Date, is affiliated
with COH;

 

C.           The research may have been sponsored in part by the National
Institute of Health, and as a consequence this license is subject to obligations
to the United States Federal Government under 35 U.S.C. §§ 200-212 and
applicable U.S. government regulations;

 

D.           Licensee is a company dedicated to the commercial development and
exploitation in the Field (as defined below) of products and services that
incorporate one or more of the technologies described in the Patent Rights and
therefore Licensee desires to obtain from COH a worldwide, exclusive license
under the Patent Rights, on the terms and subject to the conditions set forth
herein; and

 

E.           COH and Licensee have entered into that certain Exclusive License
Agreement, dated February 17, 2017, whereby COH granted to Licensee certain
exclusive rights in certain patent rights related to spacer technology (the “A&R
Spacer License”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

Article 1: DEFINITIONS

 

1.1         “Affiliate” of a Party means a Person that, directly or indirectly
(through one or more intermediaries) controls, is controlled by, or is under
common control with such Party. For purposes of this Section 1.1, “control”
means (i) the direct or indirect ownership of 50 percent or more of the voting
stock or other voting interests or interests in profits, or (ii) the ability to
otherwise control or direct the decisions of board of directors or equivalent
governing body thereof.

 



   

CONFIDENTIAL

 

1.2         “Business Day” means any day, other than a Saturday, Sunday or day
on which commercial banks located in Los Angeles, California, are authorized or
required by law or regulation to close.

 

1.3         “CAR” means a chimeric antigen receptor.

 

1.4         “Change of Control” means (i) any transaction or series of related
transactions following which the holders of Licensee’s capital stock immediately
prior to such transaction or series of related transactions collectively are the
owners of less than fifty percent (50%) of the outstanding equity interests of
Licensee entitled to (a) vote with respect to the election of directors (or
positions having a similar function) or (b) receive the proceeds upon any sale,
liquidation or dissolution of Licensee, (ii) a sale, transfer, exclusive license
or other disposition, in a single transaction or series of related transactions,
of all or a material portion of Licensee’s interest in the Licensed Product or
Licensed Service or (iii) a sale, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, of all
or a material portion of Licensee’s right title, or interest in its assets taken
as a whole.

 

1.5         “COH CAR” means a CAR that is licensed to Licensee by COH pursuant
to an applicable license agreement between the Parties, including but not
limited to, pursuant to this Agreement.

 

1.6         “COH Confidential Information” means Confidential Information
disclosed or provided by, or on behalf of, COH to Licensee or its designees.

 

1.7         “COH Spacer Technology” means any spacer, hinge, or linker
sequence(s) that is used to connect the extracellular ligand-binding domain to
transmembrane and intracellular-signaling domains of an applicable CAR and that
is covered by a Valid Claim under the Spacer Patent Rights.

 

1.8         “Commercially Reasonable Efforts” means the exercise of such efforts
and commitment of such resources by Licensee, directly or through one or more
Sublicensees, in a diligent manner consistent with organizations in the
pharmaceutical industry for a comparable development or commercialization
program at a similar stage of development or commercialization. In the event
that Licensee or a Sublicensee with respect to a given Licensed Product or
Licensed Service, has a program or product that competes with the programs
contemplated by this Agreement with respect to such Licensed Product or Licensed
Service, then “Commercially Reasonable Efforts” shall also mean efforts at least
comparable to those efforts and resources expended by Licensee or its
Sublicensee on the competing program and/or product or service.

 

1.9         “Completion” means, with respect to a particular clinical trial, the
earlier of (i) the database lock or freeze related to the completion of
treatment or examination of participants in such clinical trial or (ii) the
dosing of the first patient in a clinical trial in a subsequent phase (e.g.,
with respect to a Phase 1 Clinical Trial, the Phase 1 Clinical Trial will be
deemed completed in the event a patient is dosed in a Phase 2 Clinical Trial
before a database lock in the related Phase 1 Clinical Trial).

 



 2 

CONFIDENTIAL

 

1.10       “Confidential Information” means: (i) all information and materials
(of whatever kind and in whatever form or medium) disclosed by or on behalf of a
Party to the other Party (or its designee) in connection with this Agreement,
whether prior to or during the term of this Agreement and whether provided
orally, electronically, visually, or in writing; provided that all such
information and materials initially disclosed in writing or electronically shall
be clearly marked as “CONFIDENTIAL” and all such materials and information
initially disclosed orally shall be reduced to writing and marked as
“CONFIDENTIAL” within ten (10) days following the date of initial oral
disclosure; (ii) all copies of the information and materials described in (i)
above; and (iii) the existence and each of the terms and conditions of this
Agreement; provided further that Confidential Information shall not include
information and materials to the extent a Party can demonstrate through its
contemporaneous written records that such information and materials are or have
been:

 

(a)          known to the receiving Party, or in the public domain, at the time
of its receipt by a Party, or which thereafter becomes part of the public domain
other than by virtue of a breach of this Agreement or the obligations of
confidentiality under this Agreement;

 

(b)          received without an obligation of confidentiality from a Third
Party having the right to disclose without restrictions such information;

 

(c)          independently developed by the receiving Party without use of or
reference to Confidential

 

(d)          Information disclosed by the other Party; or

 

(e)          released from the restrictions set forth in this Agreement by the
express prior written consent of the disclosing Party.

 

1.11       “Control(s)” or “Controlled” means the possession by a Party, as of
the Effective Date, of rights sufficient to effect the grant of rights set forth
in this Agreement without violating the terms of any agreement with any Third
Party.

 

1.12       “Covers” or “Covered by,” means with reference to a particular
Licensed Product or Licensed Service that the manufacture, use, sale, offering
for sale, or importation of such Licensed Product or performance of such
Licensed Service would, but for ownership of, or a license granted under this
Agreement to, the relevant Patent Right, infringe a Valid Claim under the Patent
Rights in the country in which the activity occurs.

 

1.13       “CTA” means any Investigator-Initiated Clinical Research Support
Agreement between Licensee and City of Hope National Medical Center relating to
* that is materially consistent with the form set forth in Exhibit A and for
which Licensee is paying * percent (*%) of costs.

 



 

 *Confidential material redacted and filed separately with the Commission.

 



 3 

CONFIDENTIAL

 

1.14       “CTA Inventions” means any patentable inventions, discoveries, and
innovations conceived and reduced to practice by Institution Personnel solely
relating to * used in connection with the Protocol.

 

1.15       “Dispute” means any controversy, claim or legal proceeding arising
out of or relating to this Agreement, or the interpretation, breach,
termination, or invalidity thereof.

 

1.16       “EMA” means the European Medicines Agency or any successor agency
with responsibilities comparable to those of the European Medicines Agency.

 

1.17       “European Union” means any of the following countries in the European
Union: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia,
Slovenia, Spain, Sweden, and the United Kingdom, whether or not the countries
identified above remain member states of the European Union.

 

1.18       “Field” means the treatment and diagnosis of all human diseases.

 

1.19       “First Commercial Sale” means, with respect to a particular Licensed
Product or Licensed Service in a given county, the first arm’s-length commercial
sale of such Licensed Product or the first performance of such Licensed Service
following Marketing Approval in such country by or under authority of Licensee
or any Sublicensee to a Third Party who is not a Sublicensee.

 

1.20       “FDA” means the United States Food and Drug Administration or a
successor agency in the United States with responsibilities comparable to those
of the United States Food and Drug Administration.

 

1.21       “GAAP” means generally accepted accounting principles, consistently
applied, as promulgated from time to time by the Financial Accounting Standards
Board.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 4 

CONFIDENTIAL

 

1.22       “Generic or Biosimilar Product” means, with respect to any Licensed
Product in the United States, any product that is eligible for submission and
approved for marketing by the FDA as a therapeutic biologic product under
Section 351(k) of the Public Health Service Act (and not eligible for submission
for marketing approval to the FDA under Section 505(b)(2) or Section 505(j) of
the Federal Food, Drug and Cosmetic Act), including an expression construct used
in the manufacture of the therapeutic biologic product, where such product is
highly similar to the reference product notwithstanding minor differences in
clinically inactive components and for which there are no clinically meaningful
differences between the biological product and the reference product in terms of
the safety, purity, and potency of the product. With respect to Licensed Product
in any country in the Territory other than the United States, a “Generic or
Biosimilar Product” means any biologic product that is eligible for submission
for approval under a law of a foreign jurisdiction, which is either similar to
or a counterpart of the Public Health Service Act (and not eligible for
submission for approval under a law of a foreign jurisdiction, which is either
similar to or a counterpart of the Federal Food, Drug and Cosmetic Act),
including an expression construct used in the manufacture of the therapeutic
biologic product, requiring the biologic product to be similar to the reference
medicine and not having any meaningful differences from the reference medicine
in terms of quality, safety or efficacy.

 

1.23       “Institution Personnel” has the meaning set forth in Section 1 of the
CTA.

 

1.24       “Investigator” has the meaning set forth in the Recitals.

 

1.25       “License Year” means each calendar year during the term of this
Agreement; except that the first License Year shall commence on the Effective
Date and end on December 31 of the calendar year in which the Effective Date
occurs.

 

1.26       “Licensed Product” means a product (including kits, component sets or
components thereof, regardless of concentration or formulation) that: (i) is
Covered by a Valid Claim under the Patent Rights, (ii) is manufactured by a
process or used in a method Covered by a Valid Claim under the Patent Rights, or
(iii) contains, as an active ingredient, any substance the manufacture, use,
offer for sale or sale of which is Covered by a Valid Claim under the Patent
Rights. By way of clarification, “Licensed Product” shall include a product
manufactured in a country in which such manufacture is Covered by a Valid Claim
under the Patent Rights and thereafter exported to and sold in a country in
which no Valid Claim under the Patent Rights exists.

 

1.27       “Licensed Service” means any service the performance of which would,
but for the license granted herein, infringe a Valid Claim under the Patent
Rights.

 

1.28       “Licensee Confidential Information” means Confidential Information
disclosed or provided by, or on behalf of, Licensee to COH or its designees.

 

1.29       “Marketing Approval” means all approvals, licenses, registrations or
authorizations of any federal, state or local Regulatory Authority, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport, marketing and sale of Licensed Products or
performance of Licensed Services in a country or regulatory jurisdiction.

 

1.30       “Net Sales” means the total gross amount invoiced by Licensee, its
Affiliates and its Sublicensees (regardless of whether and when such invoices
are actually paid) on the sale of Licensed Products and Licensed Services to
Third Parties (including, without limitation, the provision of any product by
Licensee, its Affiliates or any of its Sublicensee that incorporates a Licensed
Product or Licensed Service but for clarity excluding documented sponsored
research and/or development activities, valued at the actual direct cost of such
activities on a fully burdened basis (including reasonable margin for
overhead)), less the following items, as determined from the books and records
of Licensee, its Affiliates or its Sublicensees:

 



 5 

CONFIDENTIAL

 

(a)          insurance, handling and transportation charges actually invoiced;

 

(b)          amounts repaid, credited or allowed for rejection, return or
recall;

 

(c)          sales or other excise taxes or other governmental charges levied on
or measured by the invoiced amount (including, without limitation, value added
taxes);

 

(d)          brokerage, customs and import duties or charges; and

 

(e)          normal and customary trade and quantity discounts (including
chargebacks and allowances) and rebates which relate to the Licensed Products or
Licensed Services.

 

Sales of Licensed Products between or among Licensee, its Affiliates or its
Sublicensees shall be excluded from the computation of Net Sales, except in
those instances in which the purchaser is also the end-user of the Licensed
Product sold. Further, transfers of reasonable quantities of Licensed Product by
Licensee, any of its Affiliates or of its Sublicensee to a Third Party that is
not a Sublicensee for use in the development of such Licensed Product (and not
for resale) and transfers of industry standard quantities of Licensed Product
for promotional purposes shall not be deemed a sale of such Licensed Product
that gives rise to Net Sales for purposes of this Section 1.30.

 

1.31       “Patent Rights” means: (i) Patent Cooperation Treaty (PCT)
application no. PCT/ * ; (ii) United States Provisional Application No. * ;
(iii) patents, patent applications, continuation and divisional applications and
foreign equivalents that claim the same invention(s) and priority date as the
foregoing; (iv) continuation-in-part applications that repeat a substantial
portion of any of the foregoing applications; (v) Letters Patent or the
equivalent issued on any of the foregoing applications throughout the world;
(vi) amendments, extensions, renewals, reissues, and re-examinations of any of
the foregoing; and (vi) subject to Section 8.2.4, the CTA Inventions.
Notwithstanding the foregoing, “Patent Rights” shall only include any
continuation-in-part application to the extent that claims in such
continuation-in-part application are supported in the specification of the
parent application, unless otherwise mutually agreed to in writing by the
parties to this Agreement.

 

1.32       “Person” means any person or entity, including any individual,
trustee, corporation, partnership, trust, unincorporated organization, limited
liability company, business association, firm, joint venture or governmental
agency or authority.

 

1.33       “Phase I Clinical Trial” means, as to a specific Licensed Product or
Licensed Service, a clinical study in a small group of people for the first time
to evaluate its safety, determine a safe dosage range, and identify side effects
in patients as described in 21 C.F.R. § 312.21(a); or a similar clinical study
in a country other than the United States.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 6 

CONFIDENTIAL

 

1.34       “Phase 2 Clinical Trial” means, as to a specific Licensed Product or
Licensed Service, a study in humans designed with the principal purpose of
determining initial efficacy and dosing of such Licensed Product in patients for
the indication(s) being studied as described in 21 C.F.R. § 312.21(b); or a
similar clinical study in a country other than the United States.

 

1.35       “Phase 3 Clinical Trial” means, as to a specific Licensed Product or
Licensed Service, a lawful study in humans of the efficacy and safety of such
Licensed Product or Licensed Service, which is prospectively designed to
demonstrate statistically whether such Licensed Product or Licensed Service is
effective and safe for use in a particular indication in a manner sufficient to
file an application to obtain Marketing Approval to market and sell that
Licensed Product or Licensed Service in the United States or another country for
the indication being investigated by the study, as described in 21 C.F.R. §
312.21(c); or similar clinical study in a country other than the United States.

 

1.36       “Protocol” has the meaning set forth in Section 1 of the CTA.

 

1.37       “Regulatory Authority” means, with respect to any country or
jurisdiction, any court, agency, department, authority or other instrumentality
of any international, multinational or supra-national, national, regional,
province, state, county, city or other political subdivision having
responsibility for granting Marketing Approvals in such country or jurisdiction,
including the FDA in the United States and the EMA in the European Union.

 

1.38       “Regulatory Exclusivity” means any period of regulatory data
protection or market exclusivity or similar regulatory protection afforded by
the Regulatory Authorities in a jurisdiction, including any such periods listed
in the FDA’s Orange Book or periods under national implementations of Article 10
of Directive 2001/EC/83 (as amended), and all international equivalents, and any
exclusivity afforded by restrictions on the granting by a Regulatory Authority
of Marketing Approval to market a generic product.

 

1.39       “Spacer Patent Rights” means: (i) Patent Cooperation Treaty (PCT)
application no. PCT/ * ; (ii) US patent application no.*; (iii) patents, patent
applications, continuation and divisional applications and foreign equivalents
that claim the same invention(s) and priority date as the foregoing; (iv)
continuation-in-part applications that repeat a substantial portion of any of
the foregoing applications; (v) Letters Patent or the equivalent issued on any
of the foregoing applications throughout the world; (vi) amendments, extensions,
renewals, reissues, and re-examinations of any of the foregoing; and (vii) any
claim in a patent or patent application licensed to Licensee by COH pursuant to
an applicable license agreement that claims (a) a COH CAR, and (b) the spacer,
hinge, or linker sequence(s) that is used to connect the extracellular
ligand-binding domain to transmembrane and intracellular-signaling domains of
such COH CAR covered by a Valid Claim of any of the foregoing (i)-(vii).
Notwithstanding the foregoing, “Spacer Patent Rights” shall only include any
continuation-in-part application to the extent that claims in such
continuation-in-part application are supported in the specification of the
parent application, unless otherwise mutually agreed to in writing by the
parties to this Agreement.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 7 

CONFIDENTIAL

 

1.40       “Study Data” means all results, data, analyses, reports, and other
documentation relating to * resulting from, or generated in the course of or
with respect to, the performance of the Protocol.

 

1.41       “Sublicensee” means any Affiliate of Licensee or Third Party which
enters into an agreement with Licensee involving the grant to such Affiliate or
Third Party of any rights under the license granted to Licensee pursuant to this
Agreement.

 

1.42       “Sublicense Revenues” means all consideration, in whatever form, due
from a Sublicensee in return for the grant of a sublicense of Licensee’s rights
hereunder, excluding consideration in the form of: (i) royalties received by
Licensee and calculated wholly as a function of sales of Licensed Products or
Licensed Services, (ii) payments or reimbursement for documented sponsored
research and/or development activities, valued at the actual direct cost of such
activities on a fully burdened basis (including reasonable margin for overhead),
(iii) payment or reimbursement of reasonable patent expenses actually incurred
or paid by Licensee and not otherwise reimbursed, or payment of patent expenses
required to by paid by Licensee hereunder, (iv) payments for the purchase of
equity in Licensee at the fair market value of such equity, and (v) payments
recognized as Net Sales under this Agreement for which a royalty is payable to
COH. By way of clarification, the principal amount of any loan or other
extension of credit provided to Licensee or an Affiliate of Licensee in
connection with the grant of a sublicense by Licensee that is other than an
arm’s-length credit relationship shall be deemed to constitute “Sublicense
Revenues.”

 

1.43       “Territory” means the entire world.

 

1.44       “Third Party” means a Person that is neither a Party to this
Agreement nor an Affiliate of a Party.

 

1.45       “Valid Claim” means a claim of a pending patent application or an
issued and unexpired patent included in, as applicable, the Patent Rights or the
Spacer Patent Rights, in a particular jurisdiction, which claim has not, in such
jurisdiction been finally rejected or been declared invalid or cancelled by the
patent office or a court of competent jurisdiction in a decision that is no
longer subject to appeal as a matter of right.

 

Article 2: DEVELOPMENT AND COMMERCIALIZATION EFFORTS

 

2.1         Development and Commercialization Responsibilities. Licensee shall
have the sole right and responsibility for, and control over, all of its
development, manufacturing and commercialization activities (including all
regulatory activities) with respect to Licensed Products and Licensed Services
in the Field.

 

2.2         Licensee Diligence. Licensee shall use Commercially Reasonable
Efforts to develop and commercialize Licensed Products and Licensed Services in
the Field, directly or through one or more Sublicensees. Without limiting the
foregoing, if Licensee, directly or through one or Sublicensees, fails to
accomplish any one of the “Diligence Milestones” set forth in this Section 2.2
by the date specified (each a “Deadline Date”) corresponding to such Diligence
Milestone, COH shall have the right, on notice to Licensee, to terminate this
Agreement.

 



 8 

CONFIDENTIAL

 

“Deadline Date”

  “Diligence Milestone” 1.  * ( * ) years from the Effective Date      Licensee
to initiate * (with COH listed as the principal institution for such * ).
Licensee may extend this Deadline Date for up to * ( * ) additional * ( * )
month periods upon payment of $ * to COH for each * ( * )  month period.      
2.  * ( * ) years from the Effective Date      Licensee to initiate * (COH, at
its option, shall be listed as a co-principal institution; provided however that
COH and Licensee shall discuss in good faith C Off s right to be listed as a
co-principal institution and the first institution to dose a patient for such *
). Licensee may extend this Deadline Date for up to * ( *  )  additional * ( * )
month periods upon payment of  $ *   to COH for each * ( * ) month period.

 

2.3         Governance. COH and Licensee shall each designate one individual to
serve as the main point of contact for communications related to development and
commercialization of Licensed Products and Licensed Services under this
Agreement (each a “Designated Representative”). The initial Designated
Representative of COH shall be George Megaw and the initial Designated
Representative of Licensee shall be Michael S. Weiss. Each Party may replace its
Designated Representative at any time upon prior notice to the other Party.
Licensee shall keep COH reasonably informed as to progress in the development
and commercialization of Licensed Products and Licensed Services. Without
limiting the foregoing, on or before January 15 and July 15 of each year during
the term of this Agreement, Licensee shall provide to COH a written report
setting forth, in reasonable detail, its activities and achievements with
respect to the development and commercialization of Licensed Products and
Licensed Services during the preceding six months (the “Semi-Annual Report”).
Each Semi-Annual Report shall also include the COH reference number, * . The
Designated Representatives shall meet in person twice each calendar year to
present and discuss the current Semi-Annual Report at such location arid date as
mutually agreed. Each Party shall be responsible for all expenses incurred by
its Designated Representative in the participation in such annual meetings. A
copy of each Semi-Annual Report shall be provided, in addition to the persons
set forth in Section 14.7, to: The Office of Technology Licensing, email:
licensing@coh.org.

 



 

*Confidential material redacted and filed separately with the Commission. 

 



 9 

CONFIDENTIAL

 

2.4         Clinical Trial Agreements. Prior to the * ( * ) anniversary of the
Effective Date, COH and Licensee shall enter into a CTA(s) that is materially
consistent with the form set forth in Exhibit A.

 

Article 3: LICENSE GRANTS

 

3.1         Grant of Rights.

 

3.1.1     Exclusive Patent License. COH hereby grants to Licensee an exclusive
royalty-bearing right and license under the Patent Rights to make, have made,
use, offer for sale, sell and import Licensed Products and to perform Licensed
Services, in the Field, in the Territory; provided, however the foregoing
license does not include any right or license under any patent claim of the
Patent Rights that includes a limitation directed toward the COH Spacer
Technology. The Parties acknowledge and agree that Licensee is granted rights to
practice such COH Spacer Technology pursuant to the A&R Spacer License.

 

3.1.2     Exclusive Study Data License. Subject to Section 8.2.4, COH hereby
grants to Licensee an exclusive right and license under the Study Data to make,
have made, use, offer for sale, sell and import Licensed Products and to perform
Licensed Services, in the Field, in the Territory.

 

3.2         The foregoing grant of rights shall be subject to: (i) the retained
rights of the U.S. Government in the Patent Rights pursuant to 35 U.S.C. §§
200-212 and applicable U.S. government regulations, (ii) the royalty-free right
of COH and its Affiliates to practice the Patent Rights and the Study Data for
educational and research uses, (iii) the right of COH and its Affiliates to
publicly disclose research results including, to the extent applicable, as
specified in the Research Agreement, and (iv) the right of COH and its
Affiliates to allow other non-profit institutions to use the Patent Rights and
the Study Data for the same purposes as (ii) and (iii).

 

3.3           No Implied Licenses. Licensee acknowledges that the licenses
granted in this Agreement are limited to the scope expressly granted and that,
subject to the terms and conditions of this Agreement, all other rights under
all Patent Rights, the Study Data, and other intellectual property rights
Controlled by COH are expressly reserved to COH.

 

3.4           Sublicensing. Licensee shall have the right to sublicense its
rights hereunder without the consent of COH, effective on notice to COH. The
terms and conditions of each sublicense of Licensee’s rights hereunder shall be
consistent with this Agreement. A true and complete copy of each sublicense of
Licensee’s rights hereunder, as well as any amendment thereto, shall be
delivered to COH promptly following the effective date of each such sublicense
or amendment.

 



 



*Confidential material redacted and filed separately with the Commission. 

 



 10 

CONFIDENTIAL

 

3.5         Effect of Termination on Sublicenses.

 

3.5.1     In the event that this Agreement terminates at any time for any
reason, each sublicense validly granted hereunder which is in good standing as
of the effective date of such termination shall continue in effect as a direct
license between COH (as licensor) and Sublicensee (as licensee), provided that:
(i) such sublicense, as determined by COH in its reasonable and good faith
discretion, contains or imposes on COH no material obligation or liability
additional to those set forth in this Agreement, (ii) the Sublicensee delivers
to COH, within * ( * ) days of the effective date of the termination of this
Agreement, written acknowledgement that all payment and other obligations
previously payable to Licensee under such sublicense shall thereafter be payable
and due, and be paid directly to COH, and (iii) such Sublicensee (including its
employees and contractors) is not at such time debarred or excluded or otherwise
ineligible for participation in federally funded programs. All other sublicenses
in existence as of the effective date of the termination of this Agreement which
fail to satisfy the foregoing conditions shall, upon such termination,
terminate.

 

3.5.2      Further and in addition to the requirements of Section 3.5.1, above,
the conversion of a sublicense into a direct license between COH (as licensor)
and Sublicensee (as licensee) upon termination of this Agreement shall require
that either [A] or [B] (but not both), below, be satisfied:

 

[A]On the effective date of the termination of this Agreement:

 

(i)          the Sublicensee is not a party to a proceeding in bankruptcy or
insolvency filed by or against such Sublicensee, has not made a general
assignment for the benefit of its creditors, and is not in litigation with COH
or any Affiliate of COH, and

 

(ii)         the effective royalty rate payable on Sublicensee’s Net Sales of
Licensed Products and Licensed Services, (2) the aggregate of other
non-sale/royalty-based consideration due from Sublicensee, and (3) the other
material terms and conditions of the sublicense are materially no less favorable
to COH than the corresponding terms (excluding the stock grant due pursuant to
Section 4.3, below) of this Agreement, or

 

[B]the terms and conditions of the sublicense had been approved by COH prior to
its having been entered into by Licensee and the Sublicensee, such approval
having been considered by COH expeditiously and not conditioned on the payment
by Licensee of any additional consideration.

 

3.6         Documentation of Licensed Services. Licensee and its Sublicensees
shall provide Licensed Services only pursuant to one or more written agreements
which set forth, in reasonable detail, all consideration due to Licensee for the
provision of such services. Licensee shall provide a true and complete copy of
each such agreement to COH promptly following the effective date of such
agreement.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 11 

CONFIDENTIAL

 

Article 4: PAYMENTS

 

4.1         Up-Front Payment. In consideration for the license to the Patent
Rights, Licensee shall pay to COH a one-time non-refundable license fee of $ *
within * ( * ) days after the Effective Date.

 

4.2         License Maintenance Fee. On or before the tenth Business Day after
the end of each License Year (excluding the first License Year ending December
31, 2017), Licensee shall pay to COH a non-refundable license maintenance fee of
$ * . The license maintenance fee paid in a given License Year shall be applied
as credit against royalties otherwise due to COH pursuant to Section 4.4, below,
during the License Year in which payment was made but may not be carried over
and applied as credit against royalties due in subsequent years.

 

4.3         Milestone Payments. Within * ( * ) days after the occurrence of each
“Milestone Event” set forth below, Licensee shall pay COH or its designee the
amount indicated below:

 

Milestone Event   Amount Due  #1.  Upon the * .  $ *  #2.  Upon * .  $* 
#3.  Upon * .  $*  #4.  Upon the * .  $*  #5. Upon * .  $*  #6.  Upon the * . 
$*  #7.  Upon * .  $*  #8.  Upon * .  $*  #9.  Upon * .  $*  #10.  Upon * .  $* 

 

In the event that * is received prior to the satisfaction of any prior * Event,
then Licensee shall also pay the amount due for occurrence of all prior * Events
not previously paid upon receiving such * (e.g., if * is received prior to * ,
Licensee shall pay COH $ * ). The Parties agree that in the event that a
clinical trial is conducted and is characterized as a *, then upon commencement
of such trial, Licensee shall simultaneously pay the amounts due for occurrence
of * and upon * shall be paid (e.g., * , Licensee shall pay to COH $ * upon
commencement of such trial and $ * upon Completion of such trial). For clarity,
each payment above shall be made only once, regardless of the number of Licensed
Products or Licensed Services achieving each * Event.

 



 

*Confidential material redacted and filed separately with the Commission. 

 



 12 

CONFIDENTIAL

 

4.4         Royalties.

 

4.4.1      Base Royalties.

 

(a)          Subject to Sections 4.4.2-4.4.5, and 4.5 below, Licensee shall pay
to COH or its designee royalties in an amount equal to (i) * percent of Net
Sales of Licensed Products up to $ * ; (ii) * percent of Net Sales of Licensed
Products of $ * up to and including $ * ; and (iii) * percent of Net Sales of
Licensed Products that exceed $ * .

 

(b)          Subject to Sections 4.4.2-4.4.5, and 4.5 below, Licensee shall pay
to COH or its designee royalties in an amount equal to (i) * percent of Net
Sales of Licensed Services up to $ * ; (ii) * percent of Net Sales of Licensed
Services of $ * up to and including $ * ; and (iii) * percent of Net Sales of
Licensed Services that exceed $ * .

 

4.4.2      Royalty Reduction Upon Loss of Patent Coverage or Regulatory
Exclusivity. On a country-by-country, Licensed Product-by-Licensed Product, and
Licensed Service-by-Licensed Service basis, the royalty rate payable under
Section 4.4.1 on sales of such Licensed Product or performance of such Licensed
Service in such country shall be reduced by * percent ( * %) during any period
when: (i) a particular Licensed Product or Licensed Service is not Covered by a
Valid Claim of the Patent Rights in a country in which such Licensed Product is
sold or Licensed Service is performed, and (ii) a particular Licensed Product or
Licensed Service is not covered by a Regulatory Exclusivity in a country in
which such Licensed Product is sold or Licensed Service is performed.

 

4.4.3      Royalty Reduction Upon Launch Of Generic or Biosimilar Product.
Notwithstanding anything to the contrary, if a Generic or Biosimilar Product
corresponding to a Licensed Product or Licensed Service is launched in a
particular country, then the royalty rates set forth in Section 4.4.1, as may be
adjusted by Section 4.4.2, applicable to a particular Licensed Product or
Licensed Service and a particular country will be reduced in accordance with the
table below (each such reduction, a “Reduction in Royalty”). For purposes of the
table below, the “Percentage Reduction of Net Sales” for any particular calendar
quarter means the quotient (expressed as a percentage) obtained by dividing (A)
the difference obtained by subtracting the Net Sales of the Licensed Product or
Licensed Service in such country for such applicable calendar quarter from the
Net Sales of the Licensed Product or Licensed Service in such country for the
calendar quarter immediately prior to the calendar quarter in which the first
commercial sale of the Generic or Biosimilar Product in such country occurred by
(B) the Net Sales of the Licensed Product or Licensed Service in such country
for the calendar quarter prior to the calendar quarter in which the first
commercial sale of the Generic or Biosimilar Product in such country occurred.
Once the applicable Percentage Reduction of Net Sales set forth in the table
below has been attained for a particular country for a calendar quarter, the
corresponding Reduction in Royalty set forth in the table below shall remain in
place unless there is an additional Reduction in Royalty. Once a country
experiences a * percent ( * %) or greater Percentage Reduction of Net Sales for
any given Licensed Product or Licensed Service, then Licensee shall have no
further obligations to make any further payments to COH with regards to any Net
Sales of such Licensed Product or Licensed Service in such country.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 13 

CONFIDENTIAL

 

 Percentage Reduction of

Net Sales

  Reduction in Royalty Less than *  %    * Greater than or equal to * % but less
than *  %    *  % Greater than or equal to *  %    * % (i.e,, the royalty shall
be * for the applicable Licensed Product or Licensed Service in the applicable
country)

 

4.4.4      Minimum Annual Royalty. Beginning in the calendar year of Marketing
Approval in any jurisdiction of the first Licensed Product or Licensed Service
by Licensee or Sublicensees and if the total earned royalties paid by Licensee
under Section 4.4.1, as adjusted by Sections 4.4.2, 4.4.3, and 4.5, in any such
year cumulatively amounts to less than $ * for that calendar year (“Minimum
Annual Royalty”), Licensee shall pay to COH on or before February 28 following
the last quarter of such year the difference between the Minimum Annual Royalty
and the total earned royalty paid by Licensee for such year under Section 4.4.1,
as adjusted by Sections 4.4.2, 4.4.3, and 4.5; provided, however, that for the
first year of commercial sales of the first Licensed Product or Licensed
Services, the amount of Minimum Annual Royalty payable shall be pro-rated for
the number of months remaining in that calendar year.

 

4.4.5      Royalty Term. Licensee’s payment obligations under Section 4.4.1 (as
adjusted by Sections 4.4.2, 4.4.3, and 4.5) shall expire, on a
country-by-country, Licensed Product-by-Licensed Product basis, and Licensed
Service-by-Licensed Service basis, on the later of (i) the last date on which
there exists a Valid Claim of the Patent Rights Covering such Licensed Product
or such Licensed Service in such country or (ii) the * ( * ) anniversary of the
First Commercial Sale of such Licensed Product or such Licensed Service in such
country (the “Royalty Expiration Date”).

 

4.5        Royalty Offsets.

 

4.5.1      Third Parties. If, in Licensee’s reasonable business judgment it is
necessary to pay to a Third Party other than a Sublicensee consideration
(whether in the form of a royalty or otherwise) for the right to make, have
made, use, sell, offer for sale or import a Licensed Product or Licensed Service
in a given jurisdiction, and if the aggregate royalty rates of any and all
royalties payable to such Third Party licensors when combined with the royalty
rate payable to COH exceeds * percent ( * %) in the case of Net Sales of
Licensed Products or Licensed Services, then Licensee shall have the right with
respect to any period for which royalties are due (i.e., a calendar quarter or
calendar year) to set off * percent ( * %) of the aggregate royalties otherwise
payable with respect to such period and such jurisdiction to such Third Party
licensors against royalties that would otherwise be due to COH hereunder with
respect to such period and jurisdiction; provided, however, that under no
circumstances shall the royalty offsets permitted in this Section 4.5 result in
the reduction of the effective adjusted royalty rate and the royalty amount
otherwise due to COH in any period for which payment is due and in any
jurisdiction pursuant to Section 4.4, above, by more than * percent ( * %)
(e.g., minimum effective adjusted royalty rate for Licensed Product or Licensed
Services sales up to $ * shall be * percent).

 



 

*Confidential material redacted and filed separately with the Commission.

 



 14 

CONFIDENTIAL

 

4.5.2      A&R Spacer License. In the event that royalties are due to COH by
Licensee pursuant to Section 4.7(b) of the A&R Spacer License, then Licensee may
set off such royalties payable to COH against the royalties payable to COH by
Licensee pursuant to Section 4.4.1 of this Agreement.

 

4.6         Sublicense Revenues. Licensee shall pay to COH a percentage of all
Sublicense Revenues within * ( * ) days after payment is received from the
relevant Sublicensee, determined as follows:

 

(a)          * percent ( * %) of Sublicense Revenues if the Sublicense is
granted prior to the Completion of a * ,

 

(b)          * percent ( * %) of all Sublicense Revenues if the Sublicense is
granted prior to the Completion of a * ,

 

(c)          * percent ( * %) of all Sublicense Revenues if the Sublicense is
granted prior to the Completion of a * , and

 

(d)          * percent ( * %) of all Sublicense Revenues if the Sublicense is
granted after Completion a * .

 

If Sublicense Revenues are not in cash or cash equivalents, the percentage share
payable to COH pursuant to this Section 4.6 shall be due, in COH’s sole
discretion, either in kind or in its cash equivalent.

 

4.7         Timing of Royalty Payments. Royalty payments due under Section 4.4,
above, shall be paid annually within * ( * ) days following the end of each
License Year until the first License Year in which aggregate Net Sales reach $ *
. Thereafter, all royalty payments due under Section 4.4 shall be paid in
quarterly installments, within * ( * ) days following the end of each calendar
quarter.

 

4.8         No Deductions from Payments. Licensee is solely responsible for
payment of any fee, royalty or other payment due to any Third Party not a
Sublicensee in connection with the research, development, manufacture,
distribution, use, sale, import or export of a Licensed Product or Licensed
Service and, except as set forth in Section 4.5, above, Licensee shall not have
the right to set off any amounts paid to such a Third Party, including fee,
royalty or other payment, against any amount payable to COH hereunder.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 15 

CONFIDENTIAL

 

4.9         Single Royalty. Only a single royalty payment shall be due and
payable on Net Sales of a Licensed Product or performance of a Licensed Service,
regardless if such Licensed Product or Licensed Service is Covered by more than
one Valid Claim under the Patent Rights.

 

Article 5: REPORTS, AUDITS AND FINANCIAL TERMS

 

5.1         Royalty Reports. Within * ( * ) days after the end of each calendar
quarter in which a royalty payment under Article 4 is required to be made,
Licensee shall send to COH a report of Net Sales of the Licensed Products and
Licensed Services for which a royalty is due, which report sets forth for such
calendar quarter the following information, on a Licensed Product-by-Licensed
Product, Licensed Service-by-Licensed Service and country-by-country basis: (i)
total Net Sales, (ii) total gross sales of Licensed Products and Licensed
Services, (iii) the quantity of each Licensed Products sold and Licensed
Services performed, (iv) the exchange rate used to convert Net Sales from the
currency in which they are earned to United States dollars; and (v) the total
royalty payments due. All royalty reports shall also include the COH reference
number, * . A copy of each royalty report shall be provided, in addition to the
persons set forth in Section 14.7, to: The Office of Technology Licensing,
email: otl-royalties@coh.org.

 

5.2         Additional Financial Terms.

 

5.2.1      Currency. All payments to be made under this Agreement shall be made
in United States dollars, unless expressly specified to the contrary herein. Net
Sales outside of the United States shall be first determined in the currency in
which they are earned and shall then be converted into an amount in United
States dollars. All currency conversions shall use the conversion rate reported
by Reuters, Ltd. on the last Business Day of the calendar quarter for which such
payment is being determined.

 

5.2.2      Payment Method. Amounts due under this Agreement shall be paid in
immediately available funds, by means of wire transfer to an account identified
by COH.

 

5.2.3      Withholding of Taxes. Licensee may withhold from payments due to COH
amounts for payment of any withholding tax that is required by law to be paid to
any taxing authority with respect to such payments. Licensee shall provide to
COH all relevant documents and correspondence, and shall also provide to COH any
other cooperation or assistance on a reasonable basis as may be necessary to
enable COH to claim exemption from such withholding taxes and to receive a full
refund of such withholding tax or claim a foreign tax credit. Licensee shall
give COH proper evidence from time to time as to the payment of such tax. The
Parties shall cooperate with each other in seeking deductions under federal and
state tax laws and any double taxation or other similar treaty or agreement from
time to time in force.

 

5.2.4      Late Payments. Any amounts not paid on or before the date due under
this Agreement are subject to interest from the date due through and including
the date upon which payment is received. Interest is calculated, over the period
between the date due and the date paid, at a rate equal to * percentage point (
* %) over the “bank prime loan” rate, as such rate is published in the U.S.
Federal Reserve Bulletin H.15 or successor thereto on the last Business Day of
the applicable calendar quarter prior to the date on which such payment is due.

  



 16 

CONFIDENTIAL

 

5.2.5      Blocked Currency. If, at any time, legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country where a
Licensed Product is sold or Licensed Service provided, payment shall be made
through such lawful means or methods as Licensee may determine. When in any
country, the law or regulations prohibit both the transmittal and deposit of
royalties or other payments, Licensee shall continue to report all such amounts,
but may suspend payment for as long as such prohibition is in effect. As soon as
such prohibition ceases to be in effect, all amounts that would have been
obligated to be transmitted or deposited but for the prohibition, together with
accrued interested thereon, shall promptly be transmitted to COH.

 

5.3        Accounts and Audit.

 

5.3.1      Records. Licensee shall keep, and shall require that each Sublicensee
keep, full, true and accurate books of account containing the particulars of its
Net Sales and the calculation of royalties. Licensee and its Sublicensees shall
each keep such books of account and the supporting data and other records at its
principal place of business. Such books and records must be maintained available
for examination in accordance with this Section 5.3.1 for * ( * ) calendar years
after the end of the calendar year to which they pertain, and otherwise as
reasonably required to comply with GAAP.

 

5.3.2      Appointment of Auditor. COH may appoint an internationally-recognized
independent accounting firm reasonably acceptable to Licensee to inspect the
relevant books of account of Licensee and its Sublicensees to verify any reports
or statements provided, or amounts paid or invoiced (as appropriate), by
Licensee or its Sublicensees.

 

5.3.3      Procedures for Audit. COH may exercise its right to have Licensee’s
and its Sublicensees’ relevant records examined only during the * ( * ) year
period during which Licensee is required to maintain records, no more than once
in any consecutive * ( * ) calendar quarters. Licensee and its Sublicensees are
required to make records available for inspection only during regular business
hours, only at such place or places where such records are customarily kept, and
only upon receipt of at least * ( * ) days advance notice from COH.

 

5.3.4      Audit Report. The independent accountant will be instructed to
provide to COH an audit report containing only its conclusions and methodology
regarding the audit, and specifying whether the amounts paid were correct and,
if incorrect, the amount of any underpayment or overpayment.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 17 

CONFIDENTIAL

 

5.3.5      Underpayment and Overpayment. After review of the auditor’s report:
(i) if there is an uncontested underpayment by Licensee for all of the periods
covered by such auditor’s report, then Licensee shall pay to COH the full amount
of that uncontested underpayment, and (ii) if there is an uncontested
overpayment for such periods, then COH shall provide to Licensee a credit
against future payments (such credit equal to the full amount of that
overpayment), or, if Licensee is not obligated to make any future payments, then
COH shall pay to Licensee the full amount of that overpayment. Contested amounts
are subject to dispute resolution under Article 12. If the total amount of any
such underpayment (as agreed to by Licensee or as determined under Article 12)
exceeds * percent of the amount previously paid by Licensee for the period
subject to audit, then Licensee shall pay the reasonable costs for the audit.
Otherwise, all costs of the audit shall be paid by COH.

 

Article 6: LICENSEE COVENANTS

 

6.1         Licensee covenants and agrees that:

 

6.1.1      During the period commencing on the Effective Date and ending on the
* ( * ) anniversary of the Effective Date, both Dr. Lindsay A. Rosenwald and
Michael S. Weiss will hold senior management positions of Licensee; provided,
that, in the event of a Change of Control of Licensee, subsequent to such Change
of Control, in the event that either Dr. Lindsay A. Rosenwald or Michael S.
Weiss no longer holds a senior management position of Licensee both individuals
must remain materially involved with the oversight and management of the
development of Licensed Products during such period; provided further that in
the event of the death of either of Dr. Rosenwald or Mr. Weiss, Licensee will be
excused from observing this Section 6.1.1 with regard to the decedent; and

 

6.1.2      in conducting activities contemplated under this Agreement, it shall
comply in all material respects with all applicable laws and regulations
including, without limitation, those related to the manufacture, use, labeling
importation and marketing of Licensed Products and Licensed Services.

 

Article 7: INTELLECTUAL PROPERTY; PATENT PROSECUTION,
MAINTENANCE AND ENFORCEMENT.

 

7.1         Patent Prosecution, Maintenance and Enforcement.

 

7.1.1      COH shall be responsible for the preparation, filing, prosecution,
and maintenance of all Patent Rights, using counsel of its choice. COH will
timely provide Licensee with copies of all relevant documentation relating to
such prosecution and Licensee shall keep such information confidential. In
addition, COH shall instruct the patent counsel prosecuting Patent Rights to (i)
copy Licensee on patent prosecution documents that are received from or filed
with the United States Patent and Trademark Office (“USPTO”) and foreign
equivalent, as applicable; (ii) if requested by Licensee, provide Licensee with
copies of draft submissions to the USPTO prior to filing; and (iii) give
reasonable consideration to the comments and requests of Licensee or its patent
counsel, provided that (a) COH reserves the sole right to make all final
decisions with respect to the preparation, filing, prosecution and maintenance
of such patent applications and patents; and (b) the patent counsel remains
counsel to COH (and shall not jointly represent Licensee unless requested by
Licensee and approved by COH, and an appropriate engagement letter and conflict
waiver are in effect). All patents and patent applications in Patent Rights, to
the extent assignable in whole or in part to COH, shall be assigned to COH.

 



 

*Confidential material redacted and filed separately with the Commission. 

 



 18 

CONFIDENTIAL

 

7.1.2      COH will not unreasonably refuse to amend any patent application in
Patent Rights to include claims reasonably requested by Licensee to protect the
products contemplated to be sold by Licensee under this Agreement. If Licensee
informs COH of other countries or jurisdictions in which it wishes to obtain
patent protection with respect to the Patent Rights, COH shall prepare, file,
prosecute and maintain patent applications in such countries and any patents
resulting therefrom (and, for the avoidance of doubt, such patent applications
and patents shall be deemed included in the Patent Rights). On a country by
country and patent by patent basis, Licensee may elect to surrender any patent
or patent application in Patent Rights in any country upon * ( * ) days advance
written notice to COH. Such notice shall relieve Licensee from the obligation to
pay for future patent costs but shall not relieve Licensee from responsibility
to pay patent costs incurred prior to the expiration of the * ( * ) day notice
period. Such U.S. or foreign patent application or patent shall thereupon cease
to be a Patent Right hereunder, Licensee shall have no further rights therein
and COH shall be free to license its rights to that particular U.S. or foreign
patent application or patent to any other party on any terms.

 

7.1.3      Each Party shall promptly provide written notice to the other in the
event it becomes aware of any actual or probable infringement of any of the
Patent Rights in or relevant to the Field or of any Third Party claim regarding
the enforceability or validity of any Patent Rights (“Infringement Notice”).
Licensee shall, in cooperation with COH, use reasonable efforts to terminate
infringement without litigation.

 

7.1.4      If infringing activity has not been abated within * ( * ) days
following the date the Infringement Notice takes effect, then Licensee may,
following consultation with COH, in its sole discretion and at its sole expense,
take action against any alleged infringer or in defense of such any claim,
provided, that, Licensee has exclusive rights under this Agreement. Any recovery
obtained by Licensee as the result of legal proceedings initiated and paid for
by Licensee pursuant to this subsection (d), after deduction of Licensee’s
reasonable out-of-pocket expenses incurred in securing such recovery, shall be
deemed to be Net Sales of Licensed Products and/or Licensed Services in the
calendar quarter in which such recovery was received and royalties shall be due
and payable thereon accordingly.

 

7.1.5      If COH is involuntarily joined in a suit initiated by Licensee, then
the Licensee will pay any costs incurred by COH arising out of such suit,
including but not limited to, reasonable legal fees of counsel that COH selects
and retains to represent it in the suit.

 

7.1.6      In the event that Licensee declines either to cause such infringement
to cease (e.g., by settlement or injunction) or to initiate and thereafter
diligently maintain legal proceedings against the infringer other than as part
of a mutually agreed upon bona fide strategy, developed with the guidance of
outside patent counsel, to preserve the Patent Rights, COH may, in its sole
discretion and at its sole expense, take action against such alleged infringer
or in defense of any such Third Party claim. Any recovery obtained by COH as the
result of any such legal proceedings shall be for the benefit of COH only.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 19 

CONFIDENTIAL

 

7.2         Trademarks. Licensee shall be responsible for the selection,
registration, maintenance, and defense of all trademarks for use in connection
with the sale or marketing of Licensed Products and Licensed Services in the
Field in the Territory (the “Marks”), as well as all expenses associated
therewith. All uses of the Marks by Licensee or a Sublicensee shall comply in
all material respects with all applicable laws and regulations (including those
laws and regulations particularly applying to the proper use and designation of
trademarks in the applicable countries). Licensee shall not, without COH’s prior
written consent, use any trademarks or house marks of COH (including the COH
corporate name), or marks confusingly similar thereto, in connection with
Licensee commercialization of Licensed Products or Licensed Services under this
Agreement in any promotional materials or applications or in any manner implying
an endorsement by COH of Licensee or the Licensed Products or Licensed Services.
Licensee shall own all Marks.

 

7.3         Challenge to the Patent Rights by Licensee.

 

7.3.1      COH may terminate this Agreement and, notwithstanding Section 3.4,
above, all Sublicenses issued hereunder, upon written notice to Licensee in the
event that Licensee or any of its Affiliates or Sublicensees directly or
indirectly asserts a Patent Challenge. “Patent Challenge” means any challenge in
a legal or administrative proceeding to the patentability, validity or
enforceability of any of the Patent Rights (or any claim thereof), including by:
(a) filing or pursuing a declaratory judgment action in which any of the Patent
Rights is alleged to be invalid or unenforceable; (b) citing prior art against
any of the Patent Rights, filing a request for or pursuing a re-examination of
any of the Patent Rights (other than with COH’s written agreement), or becoming
a party to or pursuing an interference; or (c) filing or pursuing any
re-examination, opposition, cancellation, nullity or other like proceedings
against any of the Patent Rights; but excluding any challenge raised as a
defense against a claim, action or proceeding asserted by COH against Licensee,
its Affiliates or Sublicensees. In lieu of exercising its rights to terminate
under this Section 7.3.1, COH may elect upon written notice to increase the
payments due under all of Section 4 by * percent ( * %), which election will be
effective retroactively to the date of the commencement of the Patent Challenge.
Licensee acknowledges and agrees that this Section 7.3.1 is reasonable, valid
and necessary for the adequate protection of COH’s interest in and to the Patent
Rights, and that would not have granted to Licensee the licenses under those
Patent Rights, without this Section 7.3.1.

 

7.3.2      Payment of COH Patent Expenses.

 

(a)          The Parties acknowledge that, prior to the Effective Date, COH
incurred historic expenses with respect to the drafting, prosecution and
maintenance of the Patent Rights. In consideration of such historic expenditures
by COH, Licensee shall reimburse COH $ * in full reimbursement for such
expenses. Licensee shall pay such expenses within * ( * ) days of the Effective
Date.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 20 

CONFIDENTIAL

 

(b)          After the Effective Date, COH shall provide to Licensee an annual
invoice and reasonably detailed documentation with respect to COH’s
out-of-pocket expenses incurred with respect to such prosecution and maintenance
for the previous License Year. Licensee shall reimburse COH for * percent ( * %)
of such expenses within * ( * ) days after receipt of such invoice and
documentation.

 

7.4         Marking. Licensee and its Sublicensees shall mark all Licensed
Products and all materials related to Licensed Services in such a matter as to
conform with the patent laws of the country to which such Licensed Products are
shipped or in which such products are sold and such Licensed Services performed.

 

Article 8: TERM AND TERMINATION

 

8.1         Term and Expiration of Term. The term of this Agreement (the “Term”)
shall commence on the Effective Date and, notwithstanding any other provision of
this Agreement, unless sooner terminated by mutual agreement or pursuant to any
other provision of this Agreement, this Agreement shall expire on a
country-by-country basis, a Licensed Product-by-Licensed Product basis, and a
Licensed Service-by-Licensed Service basis, on the applicable Royalty Expiration
Date for each Licensed Product or each Licensed Service in each country (such
expiry of the Term for a particular Licensed Product or a particular Licensed
Service in a particular country hereinafter referred to as “Expiration” of this
Agreement with respect to such Licensed Product or such Licensed Service in such
country).

 

8.2         Termination.

 

8.2.1      Material Breach. Either Party may terminate this Agreement prior to
its Expiration for any material breach by the other Party, provided, that, the
Party seeking to terminate shall have first given the breaching Party notice of
such material breach with reasonable particulars of the material breach, and the
Party receiving the notice of the material breach shall have failed to cure that
material breach within * ( * ) days after the date of receipt of such notice.

 

8.2.2      Bankruptcy. COH shall have the right to terminate this Agreement
prior to its Expiration upon notice to Licensee, in the event that: (i) Licensee
seeks protection of any bankruptcy or insolvency law other than with the prior
consent of COH, or (ii) a proceeding in bankruptcy or insolvency is filed by or
against Licensee and not withdrawn, removed or vacated within * ( * ) days of
such filing, or there is adjudication by a court of competent jurisdiction that
Licensee is bankrupt or insolvent.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 21 

CONFIDENTIAL

 

8.2.3      Termination at Will by Licensee. Licensee shall have the right to
terminate this Agreement prior to its Expiration upon notice to COH without
cause, effective no fewer than * ( * ) days following the date of such notice.

 

8.2.4      Breach-Based Termination of CTA. Licensee and COH hereby acknowledge
and agree that in the event that COH terminates the CTA pursuant to Section
11(a) or Section 4(b) of the CTA, Licensee’s rights to the CTA Inventions and
the Study Data under this Agreement shall automatically terminate as of the
effective date of termination of the CTA; provided, that in the event of any
such termination of the CTA by COH, Licensee shall provide written notice to COH
within * ( * ) days of such termination.

 

8.3         Effect of Termination.

 

8.3.1      Upon any termination of this Agreement pursuant to Section 8.2 (but
for clarity, not in the case of its Expiration), all rights and licenses granted
to Licensee under Article 4, if any, shall immediately terminate on and as of
the effective date of termination as provided in Section 8.2, except that
Licensee shall have the right to continue to sell Licensed Products manufactured
prior to the effective date of such termination until the sooner of: (i) * ( * )
days after the effective date of termination, or (ii) the exhaustion of
Licensee’s inventory of Licensed Products.

 

8.3.2      Upon termination of this Agreement pursuant to Section 8.2 (but for
clarity, not in the case of its Expiration):

 

(a)          Each Party shall promptly return to the other Party all relevant
records and materials in its possession or control containing or comprising the
other Party’s Confidential Information and to which the Party does not retain
rights hereunder.

 

(b)          Licensee shall discontinue making any representation regarding its
status as a licensee of COH for Licensed Products and Licensed Services. Subject
to Section 8.3.1, above, Licensee shall cease conducting any activities with
respect to the marketing, promotion, sale or distribution of Licensed Products
and Licensed Services.

 

8.3.3      Termination of this Agreement through any means and for any reason
pursuant to Section 8.2 (but for clarity, not in the case of its Expiration),
shall not relieve the Parties of any obligation accruing prior thereto,
including the payment of all sums due and payable, and shall be without
prejudice to the rights and remedies of either Party with respect to any
antecedent breach of any of the provisions of this Agreement.

 

8.4         Effect of Expiration. In the event of Expiration of this Agreement
for a particular Licensed Product (or Licensed Service) in a particular country
pursuant to Section 8.1, the rights and licenses granted to Licensee under this
Agreement with respect to the Study Data in such country shall become
nonexclusive, perpetual, irrevocable, and royalty-free.

 

8.5         Survival. Sections 4.7, 5.1, 5.2, 5.3, 7.4, 8.3, 8.4, 8.5, Article
10, Article 11, Article 12, Sections 14.2, 14.4, 14.7, and 14.10 shall survive
termination of this Agreement for any reason pursuant to Section 8.2 and
Expiration pursuant to Section 8.1.

 



 22 

CONFIDENTIAL

 

Article 9: REPRESENTATIONS AND WARRANTIES

 

9.1         Mutual Representations and Warranties. COH and Licensee each
represents and warrants as follows:

 

9.1.1      It has the right and authority to enter into this Agreement and all
action required to be taken on its behalf, its officers, directors, partners and
stockholders necessary for the authorization, execution, and delivery of this
Agreement and, the performance of all of its obligations hereunder, and this
Agreement, when executed and delivered, will constitute valid and legally
binding obligations of such Party, enforceable in accordance with its terms,
subject to: (i) laws limiting the availability of specific performance,
injunctive relief, and other equitable remedies; and (ii) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect generally relating to or affecting creditors’
rights generally;

 

9.1.2      Entry into this Agreement will not constitute a breach of any other
agreement to which it is a party;

 

9.1.3      It has read this Agreement, with assistance from its counsel of
choice. It understands all of this Agreement’s terms. It has been given a
reasonable amount of time to consider the contents of this Agreement before each
Party executed it. It agrees that it is executing this Agreement voluntarily
with full knowledge of this Agreement’s legal significance; and

 

9.1.4      It has made such investigation of all matters pertaining to this
Agreement that it deems necessary, and does not rely on any statement, promise,
or representation, whether oral or written, with respect to such matters other
than those expressly set forth herein. It agrees that it is not relying in any
manner on any statement, promise, representation or understanding, whether oral,
written or implied, made by any Party, not specifically set forth in this
Agreement. It acknowledges that, after execution of this Agreement, it may
discover facts different from or in addition to those which it now knows or
believes to be true. Nevertheless, it agrees that this Agreement shall be and
remain in full force and effect in all respects, notwithstanding such different
or additional facts.

 

9.2         Representations and Warranties of COH. COH represents and warrants
that, as of the Effective Date, to the actual knowledge of the Investigator and
the Director of its Office of Technology Transfer without independent inquiry,
COH has the full power and authority to grant the rights, licenses and
privileges granted herein.

 

9.3         Exclusions. Nothing in this Agreement is or shall be construed as:

 

9.3.1      A warranty or representation by COH as to the validity or scope of
any claim or patent or patent application within the Patent Rights;

 

9.3.2      A warranty or representation by COH that anything made, used, sold,
or otherwise disposed of under any license granted in this Agreement is or will
be free from infringement of any patent rights or other intellectual property
right of any Third Party;

 



 23 

CONFIDENTIAL

 

9.3.3      A grant by COH, whether by implication, estoppel, or otherwise, of
any licenses or rights under any patents other than Patent Rights as defined
herein, regardless of whether such patents are dominant or subordinate to Patent
Rights;

 

9.3.4      An obligation on ‘COH to bring or prosecute any suit or action
against a third party for infringement of any of the Patent Rights;

 

9.3.5      An obligation to furnish any know-how not provided in Patent Rights
or the Study Data; or

 

9.3.6      A representation or warranty of the ownership of the Patent Rights or
the Study Data other than as set forth in Section 9.2, above.

 

9.4         DISCLAIMER. NO WARRANTY IS GIVEN WITH RESPECT TO THE PATENT RIGHTS
OR THE STUDY DATA, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND THE PARTIES SPECIFICALLY DISCLAIM ANY EXPRESS OR
IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY
OF THE PATENT RIGHTS OR NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY OR OTHER
RIGHTS OF ANY THIRD PARTY. THE WARRANTIES SET FORTH IN SECTIONS 9.1 AND 9.2,
ABOVE, ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY, NON-INFRINGEMENT AND ALL SUCH OTHER WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.

 

Article 10: INDEMNIFICATION

 

10.1       Indemnification by Licensee. Licensee shall defend, indemnify and
hold harmless COH, its Affiliates, officers, directors, shareholders, employees
and agents (“COH Indemnitees”) from and against any and all Third Party
liabilities, claims, suits, and expenses, including reasonable attorneys’ fees
(collectively, “Losses”), arising out of or are in any way attributable to: (1)
the material breach of any representation or warranty made by Licensee under
this Agreement, (ii) the research, development, marketing, approval,
manufacture, packaging, labeling, handling, storage, transportation, use,
distribution, promotion, marketing or sale of Licensed Products or Licensed
Services by or on behalf of Licensee, any of its Affiliates or a Sublicensee or
any other exercise of rights under this Agreement or pursuant to any sublicense,
or (iii) the negligence, willful misconduct or failure to comply with applicable
law by a Licensee Indemnitee or Sublicensee; in each case except to the extent
that such Losses are caused directly by: (a) COH’s material breach of any
representation or warranty made by COH under this Agreement, (b) COH’s material
breach of its obligations under this Agreement, and/or (c) the gross negligence
or willful misconduct of a COH Indemnitee.

 



 24 

CONFIDENTIAL

 

10.2       Indemnification by COH. COH shall defend, indemnify and hold harmless
Licensee and its Affiliates and their respective officers, directors,
shareholders, employees and agents (collectively, the “Licensee Indemnitees”)
from and against any and all Losses caused directly by: (i) the material breach
of any representation or warranty made by COH under this Agreement, or (ii) the
gross negligence or willful misconduct of a COH Indemnitee, except to the extent
that such Losses arise out of or are in any way attributable to: (a) the
material breach of any representation or warranty made by Licensee under this
Agreement, (b) the research, development, marketing, approval, manufacture,
packaging, labeling, handling, storage, transportation, use, distribution,
promotion, marketing or sale of Licensed Products or Licensed Services by or on
behalf of Licensee or a Sublicensee, or (c) the negligence, willful misconduct
or failure to comply with applicable law by a Licensee Indemnitee or a
Sublicensee.

 

10.3       Procedure. The indemnities set forth in this Article 10 are subject
to the condition that the Party seeking the indemnity shall forthwith notify the
indemnifying Party on being notified or otherwise made aware of a liability,
claim, suit, action or expense and that the indemnifying Party defend and
control any proceedings with the other Party being permitted to participate at
its own expense (unless there shall be a conflict of interest which would
prevent representation by joint counsel, in which event the indemnifying Party
shall pay for the other Party’s counsel); provided, that, the indemnifying Party
may not settle the liability, claim, suit, action or expense, or otherwise admit
fault of the other Party or consent to any judgment, without the written consent
of the other Party (such consent not to be unreasonably withheld).
Notwithstanding the foregoing, no delay in the notification of the existence of
any claim of Loss shall cause a failure to comply with this Section 10.3 as long
as such delay shall not have materially impaired the rights of the indemnifying
Party.

 

10.4       Insurance.

 

10.4.1     Within * ( * ) days following the Effective Date, Licensee shall
procure at its sole expense and provide to COH evidence of comprehensive or
commercial general liability insurance (contractual liability included) with
limits of at least: (i) each occurrence, $* ; (ii) products/completed operations
aggregate, $ * ; (iii) personal and advertising injury, $ * ; and general
aggregate (commercial form only), $ * .

 

10.4.2     The foregoing policies will provide primary coverage to COH and shall
name the COH Indemnitees as additional insureds, and shall remain in effect
during the term of this Agreement and for * years following the termination or
expiration of the term of this Agreement. The COH Indemnitees shall be notified
in writing by Licensee not less than * ( * ) days prior to any modification,
cancellation or non-renewal of such policy. Licensee’s insurance must include a
provision that the coverages will be primary and will not participate with nor
will be excess over any valid and collective insurance or program of
self-insurance carried or maintained by the COH Indemnitees. Such insurance
coverage shall be maintained with an insurance company or companies having an
A.M. Best’s rating (or its equivalent) of A-XII or better.

 

10.4.3     Licensee expressly understands that the coverage limits in Section
10.4.1 do not in any way limit the Licensee’s liability.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 25 

CONFIDENTIAL

 

10.5       LIMITATION ON DAMAGES. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, EXCEPT IN RELATION TO LICENSEE’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 10.1 AND ANY BREACH BY LICENSEE OF ARTICLE 11: (I) IN
NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, PUNITIVE, CONSEQUENTIAL,
INDIRECT, OR INCIDENTAL DAMAGES (INCLUDING LOSS OF PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS, LOST BUSINESS OR ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY
INFRINGEMENT) WHETHER BASED UPON BREACH OF WARRANTY, BREACH OF CONTRACT,
NEGLIGENCE, STRICT LIABILITY IN TORT OR ANY OTHER LEGAL THEORY, AND (II) IN NO
EVENT SHALL COH BE LIABLE TO LICENSEE FOR AN AGGREGATE AMOUNT IN EXCESS OF * OF
THE TOTAL CONSIDERATION PAID TO COH HEREUNDER.

 

Article 11: CONFIDENTIALITY

 

11.1       Confidential Information. During the term of this Agreement and for *
( * ) years thereafter without regard to the means of termination: (i) COH shall
not use, for any purpose other than the purpose contemplated by this Agreement,
or reveal or disclose to any Third Party Licensee Confidential Information; and
(ii) Licensee shall not use, for any purpose other than the purpose contemplated
by this Agreement, or reveal or disclose COH Confidential Information to any
Third Party. The Parties shall take reasonable measures to assure that no
unauthorized use or disclosure is made by others to whom access to such
information is granted.

 

11.2       Exceptions. Notwithstanding the foregoing, a Party may use and
disclose Confidential Information of the other Party as follows:

 

11.2.1    if required by applicable law, rule, regulation, government
requirement and/or court order, provided, that, the disclosing Party promptly
notifies the other Party of its notice of any such requirement and provides the
other Party a reasonable opportunity to seek a protective order or other
appropriate remedy and/or to waive compliance with the provisions of this
Agreement;

 

11.2.2    to the extent such use and disclosure occurs in the filing or
publication of any patent application or patent on inventions;

 

11.2.3    as necessary or desirable for securing any regulatory approvals,
including pricing approvals, for any Licensed Products or Licensed Services,
provided, that, the disclosing Party shall take all reasonable steps to limit
disclosure of the Confidential Information outside such regulatory agency and to
otherwise maintain the confidentiality of the Confidential Information;

 

11.2.4    to take any lawful action that it deems necessary to protect its
interest under, or to enforce compliance with the terms and conditions of, this
Agreement;

 

11.2.5    to the extent necessary, to its Affiliates, directors, officers,
employees, consultants, vendors and clinicians under written agreements of
confidentiality at least as restrictive as those set forth in this Agreement,
who have a need to know such information in connection with such Party
performing its obligations or exercising its rights under this Agreement; and

 



 26 

CONFIDENTIAL

 

11.2.6    by Licensee, to actual and potential investors, licensees,
Sublicensees, consultants, vendors and suppliers, and academic and commercial
collaborators, under written agreements of confidentiality at least as
restrictive as those set forth in this Agreement.

 

11.3       Certain Obligations. During the Term and for a period of * ( * )
years thereafter and subject to the exceptions set forth in Section 11.2,
Licensee, with respect to COH Confidential Information, and COH, with respect to
Licensee Confidential Information, agree:

 

11.3.1    to use such Confidential Information only for the purposes
contemplated under this Agreement,

 

11.3.2    to treat such Confidential Information as it would its own proprietary
information which in no event shall be less than a reasonable standard of care,

 

11.3.3    to take reasonable precautions to prevent the disclosure of such
Confidential Information to a Third Party without written consent of the other
Party, and

 

11.3.4    to only disclose such Confidential Information to those employees,
agents and Third Parties who have a need to know such Confidential Information
for the purposes set forth herein and who are subject to obligations of
confidentiality no less restrictive than those set forth herein.

 

11.4       Termination. Upon termination of this Agreement pursuant to Section
8.2 (but for clarity, not in the case of its Expiration), and upon the request
of the disclosing Party, the receiving Party shall promptly return to the
disclosing Party or destroy all copies of Confidential Information received from
such Party, and shall return or destroy, and document the destruction of, all
summaries, abstracts, extracts, or other documents which contain any
Confidential Information of the other Party in any form, except that each Party
shall be permitted to retain a copy (or copies, as necessary) of such
Confidential Information for archival purposes or to enforce or verify
compliance with this Agreement, or as required by any applicable law or
regulation.

 

Article 12: DISPUTE RESOLUTION

 

All Disputes shall be first referred to a Chief Strategy Officer of COH and the
President of Licensee for resolution, prior to proceeding under the other
provisions of this Article 12. A Dispute shall be referred to such executives
upon one Party (the “Initiating Party”) providing the other Party (the
“Responding Party”) with notice that such Dispute exists, together with a
written statement describing the Dispute with reasonable specificity and
proposing a resolution to such Dispute that the Initiating Party is willing to
accept, if any. Within ten days after having received such statement and
proposed resolution, if any, the Responding Party shall respond with a written
statement that provides additional information, if any, regarding such Dispute,
and proposes a resolution to such Dispute that the Responding Party is willing
to accept, if any. In the event that such Dispute is not resolved within * ( * )
days after the Responding Party’s receipt of the Initiating Party’s notice,
either Party may bring and thereafter maintain suit against the other with
respect to such Dispute; provided, however, that the exclusive jurisdiction of
any such suit shall be the state and federal courts located in Los Angeles
County, California, and the Parties hereby consent to the exclusive jurisdiction
and venue of such courts.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 27 

CONFIDENTIAL

 

Article 13: GOVERNMENTAL MATTERS

 

13.1       Governmental Approval or Registration. If this Agreement or any
associated transaction is required by the law of any nation to be either
approved or registered with any governmental agency, Licensee shall assume all
legal obligations to do so. Licensee shall notify COH if it becomes aware that
this Agreement is subject to a U.S. or foreign government reporting or approval
requirement. Licensee shall make all necessary filings and pay all costs
including fees, penalties and all other out-of-pocket costs associated with such
reporting or approval process.

 

13.2       Export Control Laws. Licensee shall observe all applicable U.S. and
foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.

 

13.3       Preference for United States Industry. If Licensee sells a Licensed
Product in the U.S., Licensee shall manufacture said product substantially in
the U.S.

 

Article 14: MISCELLANEOUS

 

14.1       Assignment and Delegation. Except as expressly provided in this
Section 14.1, neither this Agreement nor any right or obligation hereunder shall
be assignable in whole or in part, whether by operation of law, or otherwise by
Licensee without the prior written consent of COH. Notwithstanding the
foregoing, Licensee may assign or transfer its rights and obligations under this
Agreement to a Person that succeeds to all or substantially all of that Party’s
business or assets, whether by sale, merger, operation of law or otherwise and
provided that such Person agrees, in form and substance reasonably acceptable to
COH, to be bound as a direct party to this Agreement in lieu of or in addition
to Licensee and provided further that Licensee has complied with its obligations
pursuant to Section 4.4. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Parties hereto and their respective
successors and permitted assignees. Any transfer or assignment of this Agreement
in violation of this Section 14.1 shall be null and void.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 28 

CONFIDENTIAL

 

14.2       Entire Agreement. This Agreement contains the entire agreement
between the Parties relating to the subject matter hereof, and all prior
understandings, representations and warranties between the Parties are
superseded by this Agreement.

 

14.3       Amendments. Changes and additional provisions to this Agreement shall
be binding on the Parties only if agreed upon in writing and signed by the
Parties.

 

14.4       Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California and all rights and remedies
shall be governed by such laws without regard to principles of conflicts of law.

 

14.5       Force Majeure. If the performance of this Agreement or any
obligations hereunder is prevented, restricted or interfered with by reason of
earthquake, fire, flood or other casualty or due to strikes, riot, storms,
explosions, acts of God, war, terrorism, or a similar occurrence or condition
beyond the reasonable control of the Parties, the Party so affected shall, upon
giving prompt notice to the other Parties, be excused from such performance
during such prevention, restriction or interference, and any failure or delay
resulting therefrom shall not be considered a breach of this Agreement.

 

14.6       Severability. The Parties do not intend to violate any public policy
or statutory common law. However, if any sentence, paragraph, clause or
combination of this Agreement is in violation of any law or is found to be
otherwise unenforceable, such sentence, paragraph, clause or combination of the
same shall be deleted and the remainder of this Agreement shall remain binding;
provided, that, such deletion does not alter the basic purpose and structure of
this Agreement.

 

14.7       Notices. All notices, requests, demands, and other communications
relating to this Agreement shall be in writing in the English language and shall
be delivered in person or by mail, international courier or facsimile
transmission (with a confirmation copy forwarded by courier or mail). Notices
sent by mail shall be sent by first class mail or the equivalent, registered or
certified, postage prepaid, and shall be deemed to have been given on the date
actually received. Notices sent by international courier shall be sent using a
service which provides traceability of packages. Notices shall be sent as
follows:

 

Notices to COH:

 

with a copy to:

 

Office of Technology Licensing

City of Hope

1500 East Duarte Road

Duarte, CA 91010

Attn: Chief Strategy Officer

Fax: 626-301-8175

 

Office of General Counsel

City of Hope

1500 East Duarte Road

Duarte, CA 91010

Attn: General Counsel

Fax: 626-301-8863

 

Notices to Licensee:

 

with a copy to:

 

Mustang Bio, Inc.

2 Gansevoort, 9th Floor

New York, NY 10014

Attn: CEO

Mustang Bio, Inc.

2 Gansevoort, 9th Floor

New York, NY 10014

Attn: Corporate Secretary

 



 29 

CONFIDENTIAL

 

Either Party may change its address for notices or facsimile number at any time
by sending notice to the other Party.

 

14.8       Independent Contractor. Nothing herein shall create any association,
partnership, joint venture, fiduciary duty or the relation of principal and
agent between the Parties hereto, it being understood that each Party is acting
as an independent contractor, and neither Party shall have the authority to bind
the other or the other’s representatives in any way.

 

14.9       Waiver. No delay on the part of either Party hereto in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any power or right hereunder preclude other or further
exercise thereof or the exercise of any other power or right. No waiver of this
Agreement or any provision hereof shall be enforceable against any Party hereto
unless in writing, signed by the Party against whom such waiver is claimed, and
shall be limited solely to the one event.

 

14.10     Interpretation. This Agreement has been prepared jointly and no rule
of strict construction shall be applied against either Party. In this Agreement,
the singular shall include the plural and vice versa and the word “including”
shall be deemed to be followed by the phrase “without limitation.” The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

14.11     Counterparts. This Agreement may be executed in counterparts, each of
which together shall constitute one and the same Agreement. For purposes of
executing this agreement, a facsimile copy or an emailed PDF of this Agreement,
including the signature pages, will be deemed an original.

 

14.12     Licensee Certification. Licensee certifies to COH, under penalty of
perjury, that Licensee has not been convicted of a criminal offense related to
health care, is not currently debarred, excluded or otherwise ineligible for
participation in federally funded health care programs and has not arranged or
contracted (by employment or otherwise) with any employee, contractor, or agent
that it knew or should have known are excluded from participation in any federal
health care program, and will not knowingly arrange or contract with any such
individuals or entities during the term of this Agreement. Licensee agrees to
notify COH in writing immediately of any threatened, proposed or actual
conviction relating to health care, of any threatened, proposed or actual
debarment or exclusion from participation in federally funded programs, of
Licensee or any officer or director of Licensee. Any breach of this Section
14.12 by Licensee shall be grounds for termination of this Agreement by COH in
accordance with Section 8.2.1.

 



 30 

CONFIDENTIAL

 

14.13     Publicity. Neither Party may issue a press releases or otherwise
disclose the existence or terms of this Agreement without the prior written
consent of the other Party; provided, however, that once the existence or any
terms or conditions of this Agreement has been publicly disclosed in a manner
mutually and reasonably agreed-to by the Parties, either Party may republish the
facts previously disclosed without the prior consent of the other Party. COH
may, in its sole discretion and without the approval of Licensee, publicly
disclose the existence of this Agreement and the overall potential value of the
Agreement to COH, so long as the detailed and specific terms and conditions of
this Agreement are not disclosed. If a third party inquires whether a license is
available, COH may disclose the existence of the Agreement and the extent of its
grant in Section 3.1 to such third party, but will not disclose the name of the
Licensee, except where COH is required to release information under either the
California Public Records Act or other applicable law.

 

14.14     No Third Party Beneficiaries. Except for the rights of the COH
Indemnities pursuant to Article 10, nothing in this Agreement, either express or
implied, is intended to or shall confer upon any Third Party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

*       *       *       *       *

 31 

CONFIDENTIAL

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.

 



MUSTANG BIO, INC.   CITY OF HOPE           By:     By:   Name:     Name:  
Title:     Title:  

 

 32 

CONFIDENTIAL



 

EXHIBIT A

 

CTA

 

 33 





 

INVESTIGATOR-INITIATED
CLINICAL RESEARCH SUPPORT AGREEMENT

 

This Investigator-Initiated Clinical Research Support Agreement (this
“Agreement”) is made as of [ ], 2017 (“Effective Date”) by and between City of
Hope National Medical Center (collectively, “Institution”), and [INSERT]
(“Corporation”). The Institution and Corporation are each referred to herein as
a “Party,” and collectively, as the “Parties.”

 

RECITALS

 

A.This Agreement is entered into to support the research and promote an increase
in the useful clinical and scientific knowledge related to the
Investigator-sponsored study conducted under an Institutional Review
Board-approved investigator-initiated protocol entitled: “[INSERT]” (the
“Study”).

 

B.[INSERT RELEVANT FUNDING INFORMATION, IF APPLICABLE].

 

AGREEMENT

 

In consideration of the above, and of the mutual covenants and promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties further agree as
follows:

 

1.DEFINITIONS:

 

a.“Institution Personnel” means Institutions’ employees and medical staff
performing Study activities hereunder.

 

b.“Inventions” means all inventions (whether patentable or not), discoveries and
innovations, conceived and reduced to practice by Institution Personnel in
connection with the performance of the Protocol under this Agreement.

 

c.“Investigator” means [INSERT].

 

d.“Protocol” means the Study protocol entitled: “[INSERT]”, which has been
approved by Institution’s designated Institutional Review Board (“IRB”),
including all amendments thereto.

 

2.SCOPE OF WORK: Institution agrees to perform the above titled Study in
accordance with the Protocol attached to this Agreement and incorporated herein
by reference. Institution shall ensure that such Study is performed in
compliance with all applicable federal, state, and local statutes and
regulations, with all Institutional requirements, and with all Protocol
requirements, including those relating to the documentation and submission of
information and reports to regulatory entities, including the FDA and
Institution’s designated IRB, and with this Agreement. Institution agrees and
acknowledges that Corporation’s support for the Study is not being used to
reward Institution’s support for any Corporation activities or to influence
prescribing or formulary decisions at Institution.

 



 1 

 

 

3.TERM: The term of this Agreement will commence as of the Effective Date and
will end upon delivery of a final study report for the Study from Institution to
Corporation, unless terminated earlier as provided herein.

 

4.PAYMENT AND SUPPORT:

 

a.Fees: In consideration for the Study performed by Institution, Corporation
shall be responsible for the payment schedule in accordance with Exhibit A-1 and
Exhibit A-2. Checks shall be made payable to: City of Hope National Medical
Center and sent to: 1500 East Duarte Road, Duarte, California 91010, Attention:
Office of Clinical Trials Support Services. The Parties acknowledge that the
fees set forth on Exhibits A-1 and A-2 are applicable to any subjects enrolled
under the Protocol, without regard to specific stratum and/or strata that such
subject may have been enrolled or will enroll.

 

b.Termination for nonpayment: In the event that Corporation fails to pay the
initial payment or subsequent invoices in full as and when due under Exhibit A-1
and Exhibit A-2 (including any extension terms), Corporation and/or Institution
shall have the right to terminate this Agreement (and such payment obligation)
upon a * ( * ) day notification to the other Party, if such invoice is not paid
within such * ( * ) day notice period.

 

c.Breach for nonpayment: hi the event Institution does not receive either full
payment or a timely termination notice as described in Section 4(b), then
Corporation shall owe to Institution a penalty of * dollars ($ * ) per week
until either full payment or a termination notice is received. The penalties
described in this section shall automatically begin to accrue the first Monday
following the failure to fully pay the amounts owed or receipt of a timely
termination notice. In the event that Corporation remits payment following
Corporation’s sending of a termination notice, Corporation shall continue to be
responsible for the penalties as described in this section up until the date the
notice is received. Corporation shall pay any penalties within * ( * ) days of
the day that the penalties began to accrue. Should such penalties be required,
checks shall be made payable to: City of Hope National Medical Center and sent
to: 1500 East Duarte Road, Duarte, California 91010, Attention: Office of
Clinical Trials Support Services. Any payments made towards penalties, as
described in this section, shall be nonrefundable.

 

5.CONFIDENTIAL INFORMATION:

 

a.For purposes of this Agreement, the term “Confidential Information” shall mean
all written or oral information relating to the Study, including but not limited
to Inventions; Study Data; know-how; technical and nontechnical materials; and
compound samples and specifications, which Institution may disclose, or have
disclosed on its behalf to Corporation pursuant to or related to the subject
matter of this Agreement.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 2 

 

 

b.Confidentiality: Corporation agrees to maintain Confidential Information in
confidence with the same degree of care it holds its own confidential
information, which shall be no less than a reasonable degree of care.
Corporation will not use Confidential Information except for the exercise of its
rights under this Agreement, as set forth in Sections 6 and 8. Corporation will
disclose Confidential Information only to its and its affiliates’ officers,
consultants and employees directly concerned with the Study that are subject to
written obligations of confidentiality sufficient to ensure Corporation’s
compliance with its confidentiality obligations hereunder, and (except as
expressly permitted hereunder) will not disclose Confidential Information to any
other third party nor use Confidential Information for any purpose, provided
that Corporation shall be free to disclose Confidential Information as
reasonably necessary to exercise its rights hereunder, provided such disclosure
is, to the extent commercially reasonable, subject to obligations of
confidentiality comparable to those set forth in this Section 5.

 

c.Exceptions to Confidentiality: Corporation’s obligation of nondisclosure and
the limitations upon the right to use Confidential Information shall not apply
to the extent that Corporation can demonstrate that such Confidential
Information: (a) is now, or hereafter becomes, through no act or failure to act
on the part of Corporation, generally known or available to the public; (b) was
known, without obligation of confidentiality, by Corporation before generation
hereunder by Institution; (c) is hereafter rightfully obtained by Corporation
from a third party, without breach by the third party of any obligation to
Institution; or (d) is independently developed by or on behalf of Corporation
without use or benefit of or reference to Confidential Information by persons
who had no access to such Confidential Information. Corporation may disclose
Confidential information if and to the extent that a disclosure thereof is
required by applicable law, rule, or regulation, provided that Corporation uses
reasonable efforts to limit the disclosure by means of a protective order or a
request for confidential treatment and, to the extent reasonably practicable,
provides Institution a reasonable opportunity to review the disclosure before it
is made and to interpose its own objection to the disclosure.

 

d.HIPAA: Corporation will take appropriate measures to protect the
confidentiality and security of all protected health information (as such term
is defined in the Health Insurance Portability and Accountability Act) that it
receives from Institution in connection with the Study. If, in connection with
the Study or performance of this Agreement, Corporation comes into contact with
individually identifiable health information relating to patients who are not
Study subjects, Corporation agrees to maintain the confidentiality of such
information, not use it for any purpose, immediately notify Institution and
cooperate with Institution to return or destroy any such information. If
Corporation is permitted to receive any individually identifiable information of
Study subjects under the applicable informed consent form, Corporation shall
only use and disclose such information as necessary for the Study and shall
promptly notify Institution of any unauthorized use or disclosure. The
obligations in this paragraph shall survive the termination of this Agreement
indefinitely.

 



 3 

 

 

e.Survival: All obligations regarding Confidential Information under this
Agreement shall survive the termination of this Agreement.

 

6.USE OF DATA: Corporation acknowledges that Institution owns all results, data,
analyses, reports, and other documentation resulting from, or generated in the
course of or with respect to, the performance of the Study as set forth in the
Protocol (collectively, “Study Data”); provided, that Corporation shall have the
right to use Study Data solely relating to [INSERT] used in connection with the
Protocol and in accordance with [INSERT LICENSE AGREEMENT] (the “License”).

 

7.REPORTS: Institution shall furnish to Corporation a comprehensive written
report within * days after the completion of the Study. For the avoidance of
doubt, such report, is considered Confidential Information subject to Section 5
of this Agreement. Failure by Institution to furnish such report to Corporation
in a timely manner shall constitute a material breach of this agreement.

 

8.PUBLICATION: Institution and Corporation recognize the traditional freedom of
all scientists to publish and present promptly the results of their research.
Institution and Corporation also recognize that patent rights can be jeopardized
by public disclosure prior to the filing of suitable patent applications and
that confidential information can thereby be inadvertently disclosed. Therefore,
Institution shall submit all proposed publications arising from research under
this Agreement to Corporation before submission to a publisher for review.
Corporation shall have * ( * ) days in which to review the publication, which
may be extended for an additional * ( * ) days when Corporation discloses to
Institution a reasonable need for such extension in order to file for patent
protection.

 

9.INVENTIONS & INTELLECTUAL PROPERTY: Ownership of all Inventions shall follow
inventorship in accordance with U.S. patent law. Institution shall promptly
notify Corporation in writing and in reasonable detail of any Inventions solely
relating to [INSERT] used in connection with the Protocol. Institution and
Corporation agree that Corporation’s rights to such Inventions shall be subject
to the License. Notwithstanding the foregoing provisions, nothing in this
Agreement is intended to, or should be construed to, conflict with federal law
(including any Bayh-Dole or NIH obligations) or [INSERT FUNDING SOURCE, IF
APPLICABLE] obligations that may arise with respect to Inventions resulting from
research funded hereunder. Federal law or applicable law shall govern in the
event of any inconsistency with this Section 9.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 4 

 

 

10.INDEMNIFICATION:

 

a.Institution shall indemnify and hold Corporation and its (and its affiliates’)
directors, officers, agents, contractors and employees harmless from any claim,
liability, loss or demand arising from (i) the negligence, recklessness or
willful misconduct of Institution or any Institution Personnel in the conduct of
the Study, and (ii) Institution’s or any Institution Personnel’s failure to
comply with any applicable Law or regulations in the conduct of the Study.

 

b.Corporation agrees to indemnify and hold Institution, its affiliates, and
their respective directors, officers, agents, medical staff, contractors and
employees, including Investigator, harmless from any claim, liability, loss or
demand arising from (i) Corporation’s use of the results of the Study; (ii) any
breach of this Agreement by Corporation or any of its agents, contractors or
employees; (iii) the negligence, recklessness or willful misconduct of
Corporation or any of its agents, contractors or employees in connection with
the Study or this Agreement; and (iv) Corporation’s or any of its agents’,
contractors’ or employees’ failure to comply with any applicable law or
regulations.

 

c.The obligations of each Party under this Section are subject to: prompt
notification to the indemnifying party by the indemnified party of any claim or
suit; full control by the indemnifying party of any disposition or settlement of
said claim or suit; and cooperation by the indemnified party with the
indemnifying party regarding such disposition or settlement; provided, however,
that, without the indemnified party’s prior written approval (such approval not
to be unreasonably withheld), the indemnifying party shall not settle or
compromise any such claim or suit if such settlement or compromise would result
in an admission of liability or wrongdoing or impose any obligation on the
indemnified party.

 

11.TERMINATION:

 

a.If any Party breaches any material provision in this Agreement, the other
Party may terminate this Agreement if the breaching Party does not cure the
breach to the non-breaching Party’s reasonable satisfaction within * ( * ) days
after written notice to the breaching Party of the same. Such right of
termination shall be in addition to any other rights the terminating Party may
have, at law or equity, pursuant to this Agreement or otherwise.

 

b.Each Party may terminate this Agreement as noted in Section 4.

 

c.Each Party shall be entitled to terminate this Agreement at any time upon * (
* ) days’ written notice to the other Party.

 

d.Each Party reserves the right to terminate this Agreement at any time
effective immediately (i) if the authorization and approval to conduct the Study
is withdrawn by the FDA, IRB, or other regulatory authority, or (ii) for bona
fide safety concerns.

 



 

*Confidential material redacted and filed separately with the Commission.

 



 5 

 

 

e.In the event of termination (other than a termination by Corporation pursuant
to Section 11(a) hereof), Corporation will reimburse the Institution for all
actual costs and non-cancelable commitments properly incurred prior to receipt
of notice of termination in the performance of the Study consistent with this
Agreement. Any payments made by Corporation to Institution shall be
nonrefundable.

 

12.NOTICES: All notices or other communications that are required or permitted
hereunder shall be in writing and delivered personally, sent by email, sent by a
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, to the addresses listed below or to
such other addresses as each of the Parties may otherwise request. Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile or email on a business day, (ii) on
the business day after dispatch, if sent by nationally-recognized overnight
courier, and (iii) on the fifth business day following the date of mailing, if
sent by mail.

 



If to Corporation: [INSERT]     If to Institution for contract or administrative
matters:   City of Hope National Medical Center   1500 East Duarte Road  
Duarte, California 91010   Attn: Office of Clinical Trials Support Services  
Tel: 626-256-4673, ext. 64284   Email: CTSS-E@coh,org     If to Investigator for
clinical or technical matters:   [INSERT]   1500 East Duarte Road   Duarte,
California 91010   Tel: [INSERT]   Email: [INSERT]



 



 6 

 

 

13.RELATIONSHIP OF THE PARTIES: The execution of this Agreement shall not confer
upon the Parties any interest or benefits other than those specifically set
forth herein. In making and performing this Agreement, the Parties shall act at
all times as independent entities, and nothing contained in this Agreement shall
be construed or implied to create an agency, partnership or employer and
employee relationship between Corporation and Institution, Investigator, or
Institution’s officers, employees, consultants or agents. Except as specifically
provided herein, at no time shall either Party make commitments or incur any
charges or expenses for or in the name of the other Party.

 

14.INDEPENDENT RESEARCH: Nothing in this Agreement shall be construed to limit
the freedom of Institution or Investigator or other individuals participating in
this Study, whether paid under this Agreement or not, to engage in research
similar or competitive to the Study independently under other grants, contracts
or agreements with parties other than Corporation. The Parties agree that, by
executing this Agreement or performing hereunder, Institution and Investigator
are not transferring or delegating any legal or regulatory obligations they may
have under applicable law as the sponsors of such Study or holder of any IND or
similar authorization to conduct such Study, and that, except as explicitly set
forth in this Agreement, Corporation shall have no obligations or liabilities
with respect to the Study or the performance thereof

 

15.SURVIVAL: Expiration or termination of this Agreement by any Party shall not
affect the rights and obligations of the Parties accrued prior to the effective
date of the expiration or termination. The provisions of Sections 1, 5, 9, 10,
15, 16, 17 and 21 shall survive the termination or expiration of this Agreement
for any reason.

 

16.COMPLIANCE WITH LAWS: All parties shall comply in all material respects with
the requirements of all applicable laws, rules, regulations and orders of any
government authority in performing the Study including, without limitation, all
U.S. Food and Drug Administration regulations relating to Good Clinical Practice
and clinical trials.

 

17.HUMAN SUBJECTS RESEARCH PROTECTION: In the event of a Research Injury (as
defined, below), Institution will make medical care available to Study subjects,
when appropriate, as further set forth in the informed consent document approved
by the IRB for this Study. “Research Injury” as used herein shall mean injury or
illness sustained by a Study subject to the extent that such injury or illness
is directly related to a Study procedure or the Study Drug.

 

18.REPRESENTATIONS AND WARRANTIES: The Institution and Corporation each
represents and warrants that (i) it is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation; (ii)
it has the right and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereunder; (iii) this Agreement is a
legal, valid and binding agreement of the Party and enforceable against it; (iv)
the execution and delivery of this Agreement will not, to each Party’s
knowledge, violate any statute, regulation or any other restriction upon the
Party; and (v) it has secured all requisite authorizations and approvals
necessary for the execution, delivery and performance of this Agreement. EXCEPT
AS EXPRESSLY PROVIDED HEREIN, ALL STUDY DATA AND INVENTIONS PROVIDED, SUBMITTED
OR GENERATED HEREUNDER BY THE INSTITUTION OR INSTITUTION PERSONNEL (INCLUDING
WITHOUT LIMITATION THE INVESTIGATOR) IS PROVIDED, SUBMITTED OR GENERATED, AS
APPLICABLE, “AS-IS” WITH NO WARRANTY OF ANY KIND, AND ALL SUCH WARRANTIES
THEREIN, WHETHER STATUTORY, EXPRESS OR IMPLIED (AND INCLUDING WITHOUT LIMITATION
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, TITLE AND
NON-INFRINGEMENT OF THIRD PARTY RIGHTS), ARE HEREBY DISCLAIMED TO THE MAXIMUM
EXTENT PERMISSIBLE BY LAW. THE PARTIES ACKNOWLEDGE THAT THE STUDY IS
EXPERIMENTAL AND THE INSTITUTION DISCLAIMS ANY WARRANTY THAT IT WILL BE ABLE TO
COMPLETE THE STUDY AS CONTEMPLATED BY THE PROTOCOL OR THAT THE STUDY WILL BE
SUCCESSFUL, EXCEPT WITH RESPECT TO ANY INDEMNIFICATION OBLIGATIONS OF
INSTITUTION AS SET FORTH IN THIS SECTION, (I) THE INSTITUTION SHALL HAVE NO
LIABILITY TO CORPORATION FOR ANY LOST PROFITS, LOST OPPORTUNITIES, OR
CONSEQUENTIAL, SPECIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES, AND (II) THE
INSTITUTION’S MAXIMUM LIABILITY TO CORPORATION SHALL NOT EXCEED THE AMOUNTS PAID
BY CORPORATION TO THE INSTITUTION UNDER THIS AGREEMENT.

 



 7 

 

 

19.DEBARMENT: Corporation hereby certifies to Institution under penalty of
perjury, that Corporation has not been convicted of a criminal offense related
to health care and is not currently debarred, excluded or otherwise ineligible
for participation in federally funded health care programs. Corporation agrees
to notify Institution in writing immediately of any threatened, proposed or
actual conviction relating to health care, or any threatened, proposed or actual
debarment or exclusion from participation in federally funded health care
programs, of the Corporation. Corporation will not employ or contract with
individuals or entities excluded from participation in a federally funded
program. Any breach of this section of this Agreement by Corporation shall be
grounds for immediate termination of this Agreement by Institution.

 

20.PUBLICITY: Neither Party shall publicly use the other Party’s name, nor issue
any public statement about this Agreement or the Study, without the prior
written permission of the other Party (which permission shall not be
unreasonably withheld), except as required by law (and, in such case, only with
prior prompt notice to the other Party); provided, however that Institution has
the right to list the Study name and information on its Clinical Trials Online
(CTOL) website system and, in order for the Institution to satisfy its
governmental reporting obligations, it may disclose to governmental agencies the
amount of support received from Corporation for the Study.

 

21.ASSIGNMENT: This Agreement and all rights and obligations hereunder are
personal to the Parties and may not be assigned without the express written
consent of the other Party, which consent will not be unreasonably withheld or
delayed.

 

22.CHOICE OF LAW AND JURISDICTION: This Agreement shall be construed in
accordance with the laws of the State of California. All actions arising wider
this Agreement shall be brought exclusively in the state and federal courts
sitting in Los Angeles County, California and each of the Parties hereby agrees
to submit to the exclusive venue and personal jurisdiction of such courts.

 

23.FORCE MAJEURE: Failure of either Party to perform its obligations under this
Agreement (except the obligation to make payments) shall not subject such Party
to any liability or place such Party in breach of any term or condition of this
agreement to the other Party if such failure is the result of any event beyond
the reasonable control of such nonperforming Party, which may include, but is
not limited to, acts of God, fire, explosion, flood, drought, war, riot,
sabotage, embargo, strike or other labor trouble, failure in whole or in part of
suppliers to deliver on schedule materials, equipment or machinery, interruption
of or delay in transportation, a national health emergency or compliance with
any order or regulation of any government entity acting with color of right. Any
Corporation payments made to Institution prior to an event beyond the reasonable
control of such nonperforming Party shall be nonrefundable.

 



 8 

 

 

24.WAIVER: The failure of a Party to enforce any breach or provision of this
Agreement shall not constitute a continuing waiver of such breach or provision
and such Party may at any time thereafter act upon or enforce such breach or
provisions of this Agreement. Any waiver of breach executed by either Party
shall affect only the specific breach and shall not operate as a waiver of any
subsequent or preceding breach.

 

25.TIME IS OF THE ESSENCE: Time is of the essence with respect to the
performance of this Agreement and each of its terms.

 

26.FURTHER INSTRUMENTS AND ACTS: Each Party shall execute and deliver such
further instruments and do such further acts and things as reasonably may be
required to carry out the intent and purpose of this Agreement.

 

27.SEVERABILITY: If any clause or provision of this Agreement is declared
invalid or unenforceable by a court of competent jurisdiction or an arbitrator,
such provision shall be severed and the remaining provisions of the Agreement
shall continue in full force and effect. The Parties shall use their best
efforts to agree upon a valid and enforceable provision as a substitute for the
severed provision, taking into account the intent of this Agreement.

 

28.COUNTERPARTS: This Agreement may be executed in any number of counterparts,
each of which shall be an original as against the Party whose signature appears
thereon, but all of which taken together shall constitute but one and the same
instrument.

 

29.ENTIRE AGREEMENT: This Agreement, including any exhibits and appendices
attached hereto, sets forth the entire agreement between Corporation and
Institution as to its subject matter, and supersedes any and all other
discussions, negotiations and representations of any kind by and among the
Parties. None of the terms of this Agreement shall be amended except in writing
signed by both Parties; provided, however, that the Protocol may be amended by
Institution as reasonably necessary. Institution shall promptly provide to
Corporation a copy of any Protocol amendment. If there is any conflict between
the provisions of the final study Protocol, as it may be amended, and those of
this Agreement, the provisions of this Agreement shall govern; provided,
however, that the provisions of the Protocol shall govern with respect to the
performance of the Study. Nothing herein shall supersede, modify, alter, amend
or otherwise change each Party’s respective rights, liability or obligations
under the License or the Sponsored Research Agreement.

 

Signature page follows

 

 9 

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
duly authorized representatives as of the Effective Date.

 



Corporation   Institution           By:     By:   Name:     Name: Ashley Baker
Lee Title:     Title: SVP, Research Operations



 

As Investigator to this Agreement, I attest that I have read the Agreement in
its entirety, and that I consent to the terms herein:

 

  Investigator         By:     Name:  [INSERT]

 







 10 

 

 

 

EXHIBIT A-I

 

CITY OF HOPE NATIONAL MEDICAL CENTER PAYMENT TERMS

 

Unless otherwise specified, the amounts below are payable by Corporation (or its
designee) to Institution pursuant to Section 4 of the Agreement, arid will be
made as follows:

 

Initial Payment to Institution:

 

Within * ( * ) days of execution of this Agreement, Corporation will pay to
Institution a one-time, non-refundable payment in the sum of [INSERT], the total
initial start-up fees payment due pursuant to this Agreement.

 

If the Study is terminated and the termination is not the result of i) the
Institution’s failure to enroll any eligible subjects according to the terms of
the Agreement or ii) a violation by the Institution of the Agreement, the
Protocol or any applicable laws or regulations, then Corporation shall reimburse
Institution for the actual start-up costs incurred up to the date of
termination.

 

Invoiceable Payments to Institution:

 

After Initial Payment has been made, subsequent payments for costs associated
with the screening and evaluation of the patient prior to the initiation of
treatment shall be invoiced to Corporation.

 

Payment Timing and Invoicing:

 

With respect to the invoiceable payments to institution outlined in Exhibit A-2,
Institution shall submit an invoice every quarter to Corporation for those
costs. Corporation shall have * ( * ) days in which to pay those costs.

 

Invoice Information:

 

The Institution will reference do [INSERT] as invoicee, and invoices must be
made out to the following (do not send invoices here):

 

ALL STUDY INVOICES ARE TO BE SENT TO [INSERT] AT ADDRESS BELOW.

 

Invoices must contain an accurate itemization of all fees, supporting
documentation, site invoice reference number, PO number (if available), and must
specify the following information:

 

Reference:[INSERT]

 

Attention:[INSERT]

 



 

*Confidential material redacted and filed separately with the Commission.

 



 11 

 

 

Original invoices pertaining to this Study should be submitted for reimbursement
as follows:

 

Email (preferred):[INSERT]

 

Paper Invoices:[INSERT]

 

For invoicing questions, please contact the following:

 

Attention:[INSERT]

 

Email:[INSERT]

 

Phone Number:[INSERT]

 

 12 

 

  

EXHIBIT A-2

 

[CITY OF HOPE NATIONAL MEDICAL CENTER BUDGET]

 



 13 

 